DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/21/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “the wall height is associated with a minimum separation distance between the semiconductor die and the substrate” (emphasis added). It is unclear what is the sense of “associated with”. The original disclosure merely states “The wall height 224 can be associated with a minimum separation distance between the first semiconductor device 202 and the attached structure.” in [0021] of the PGPub of this application without going into further details about what the expression “associated with” really means in terms of scope. “associated with” does not certainly carry the sense of “equal to” as the height of the wall is not equal to the separation distance between the semiconductor die and the substrate on the figures, even absent the solder. The Examiner is unable to understand what Applicants are trying to protect with that limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 9-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arifeen et al. (US 2021/0272921).

a.	Re claim 1, Arifeen et al. disclose a semiconductor device, comprising: a semiconductor die SD (see figs. 5-5A&7-7A and related text; see remaining of disclosure for more details) having an interface surface (surface of B bonding to metallic collar 202S on fig. 5 or to metallic collar 302 on fig. 7); and a connector (204&202S&202T&202C on fig. 5 or 302&304 on fig. 7) protruding from the interface surface, the connector including: a peripheral wall (302 on fig. 7; or 202T&202C or 202T&202C&202S on fig. 5) on the interface surface and having a wall height H (see annotated figs. 5&7 below) measured along a direction orthogonal to the interface surface, wherein the peripheral wall includes an electrically conductive material (nickel or copper as per [0033] and [0035]), and a solder core (204 or 304) encircled by the peripheral wall and having a core height H’ measured along the direction orthogonal to the interface surface, wherein: the solder core directly contacts the interface surface for reducing stress within the semiconductor die (the limitation “for reducing stress within the semiconductor die” does not structurally distinguish over the structure of Arifeen et al.), the core height is greater than the wall height, and the solder core functions together with the peripheral wall (i.e. together as electrically conductive entities) to provide an electrical connection to the semiconductor die.


    PNG
    media_image1.png
    737
    1382
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    745
    1299
    media_image2.png
    Greyscale


b.	Re claim 2, the solder core includes tin, silver, lead, or a combination thereof ([0033], [0035]).
c.	Re claim 3, the first electrically conductive material comprises copper or nickel ([0033], [0035]).

d.	Re claim 4, the connector is a first connector of a plurality of such connectors (even if only one connector is shown, there is implicitly a plurality of them since the invention is about fabrication a microelectronic component having a plurality of such connectors or pillars as per at least the abstract and [0016], [0038]-[0039]).

e.	Re claim 9, the solder core protrudes past a distal edge of the peripheral wall away from the interface surface (explicit on figs. 5&7).

f.	Re claim 10, a portion of the solder core protruding past the distal edge of the peripheral wall has a dome shape (explicit on figs. 5&7).

g.	Re claim 11, a portion of the solder core protruding past the distal edge of the peripheral wall overhangs the peripheral wall (explicit on figs. 5&7).

h.	Re claim 12, the peripheral wall has generally circular cross-sectional shape and defines a cylindrically shaped inner space filled by the solder core (see figs. 5A&7A).

i.	Re claim 18, Arifeen et al. disclose a method of manufacturing a semiconductor device, the method comprising: providing a semiconductor die SD having an interface surface (as defined in claim 1 rejection above; see figs. 5-10 and related text as well as remaining of disclosure for more details); forming a peripheral connector wall (302 on fig. 7; or 202T&202C or 202T&202C&202S on fig. 5) on the interface surface, wherein the peripheral wall includes an electrically conductive material and extends away from the interface surface by a wall height H; and forming a solder core (204 or 304) within and protruding above the peripheral connector wall, wherein the solder core directly contacts the interface surface.

j.	Re claim 19, the method of claim 18, further comprises: connecting the semiconductor chip to a device substrate (210 or 310; figs. 6B&8B&) based on reflowing the solder core ([0034], [0036]).

k.	Re claim 20, the peripheral connector wall comprises copper or nickel ([0033], [0035]).


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arifeen et al. (US 2021/0272921).

a.	Re claim 13, Arifeen et al. disclose a semiconductor package, comprising: a semiconductor die SD (see figs. 5-8B and related text; see remaining of disclosure for more details) having an interface surface (surface of B bonding to metallic collar 202S on figs. 5-6B or to metallic collar 302 on figs. 7-8B); a set of connectors (204&202S&202T&202C on figs. 5-6B or 302&304 on figs. 7-8B; as explained above, there is necessary a plurality of the connectors even if only one is shown, and the plurality necessarily comprise at least two connectors which are a set) protruding from the interface surface, wherein each connector in the set of connectors includes: a peripheral wall (302 on figs. 7-8B; or 202T&202C or 202T&202C&202S on figs. 5-6B) on the interface surface and having a wall height H (see annotated figs. above) measured along a direction orthogonal to the interface surface, wherein the peripheral wall includes an electrically conductive material (nickel or copper as per [0033] and [0035]), and a solder core (204 or 304) encircled by the peripheral wall and having a core height H’ measured along the direction orthogonal to the interface surface, wherein: the solder core directly contacts the interface surface (this is implicit on figs. 6B&8B wherein the fillet portions of the solders extend upwardly to contact pad B; in the alternative, the robustness of the bond between the die SD and circuit board 210 or 310 is desired as per [0034], and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder such that at least some amount of its fillet portions is directly bonded to the pad B in order to increase the bonding area, thus bonding strength, between the pad B and the solder, thereby also increasing the bonding strength between the die and the circuit boards 210 or 310; see MPEP 2144.I&II) “for reducing stress within the semiconductor die” (see remarks in claim 1 rejection above as for this quoted limitation), the core height is greater than the wall height, and the solder core functions together with the peripheral wall (i.e. together as electrically conductive entities) to provide an electrical connection to the semiconductor die; and a substrate (210 or 310) having a pad (208 or 308) attached to the solder core, wherein the substrate includes circuits electrically coupled to circuits in the semiconductor die (the semiconductor die SD necessarily has internal circuits electrically connected to the connectors for input/output communication with substrate 210 or 310 which is disclosed in [0034] to be another semiconductor die or interposer, thus necessarily including circuits; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die SD and die or interposer 210 or 310 with circuits that are electrically connected via the connectors, and this as a non-inventive steps of providing essentials and necessary working elements to form a semiconductor module as known in the art).

b.	Re claim 14, the peripheral wall is rigid and inflexible at room temperature (this is implicit since it is metallic and made of nickel as in Applicants’ invention).

c.	Re claim 15, the wall height “is associated with” a minimum separation distance between the semiconductor die and the substrate (as explained above, the quoted limitation is not understood, and as such, the Examiner has assumed claim 15 to mean that the wall height partly defines a separation distance between the semiconductor die and the substrate, and this is true on figs. 6B and 8B).

c.	Re claim 16, the peripheral wall includes copper, nickel, or a combination thereof (see [0033] and [0035]).

d.	Re claim 17, the semiconductor die is a first die; and the substrate is a second die ([0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arifeen et al. (US 2021/0272921) in view of Yang et al. (US 2012/0018875, previously used).

a.	Re claim 5, Arifeen et al. disclose all the limitation of claim 1 as stated above except explicitly that the semiconductor die includes inter- layer dielectrics having dielectric constant less than 3.9 (i.e. what is known as low-k dielectric). However, it is conventionally known in the art to provide semiconductor devices such as device SD with interconnect levels comprising electrically conductive wirings separated by low-k dielectric layers in order to reduce parasitic coupling between the electrically conductive wirings, the interconnect levels electrically connecting transistors and the likes formed in the semiconductor substrate of the die and external connection pads such as pads 12 of device 10 (see at least fig. 2 and related text of ‘875). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the semiconductor die SD as explained above, and this as a non-inventive step of providing die 10 according to a basic and elementary configuration of a semiconductor die, resulting in the semiconductor die including inter- layer dielectrics having dielectric constant less than 3.9 (i.e. low-k dielectric).

b.	Re claim 6, Arifeen et al. disclose all the limitation of claim 1 as stated above except explicitly for the limitation of claim 6. However, Yang et al. disclose a semiconductor die that includes: a connection layer 28 (or 12&16&18&28; see figs. 2-7A and related text) configured to (i.e. capable to) route electrical signals within the semiconductor device, under-bump metallization (UBM) 50 directly contacting a portion of the connection layer, wherein the UBM is configured (i.e. capable) to provide an interface for externally communicating one or more electrical signals; and a solder core 54 directly contacts the UBM. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided pad B in a configuration of a connection layer and a UBM as in Yang et al., and this as a non-inventive step of providing essential working parts of a semiconductor device for routing signals and providing a diffusion barrier (UBM) between a solder and a corresponding pad. The modification would have resulted in the fact that the semiconductor die includes: a connection layer configured to route electrical signals within the semiconductor device, under-bump metallization (UBM) directly contacting a portion of the connection layer, wherein the UBM is configured to provide an interface for externally communicating one or more electrical signals.

c.	Re claim 7, the modification in claim 6 above would have resulted in that fact that at least a portion of the peripheral wall is directly over and contacts the UBM.

d.	Re claim 8, the semiconductor device of claim 6, further comprises: a device substrate (210 or 310; figs. 6B&8B) attached to the semiconductor die, the device substrate including a pad (208 or 308), wherein the  solder core directly contacts the pad opposite the UBM.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899